Exhibit 10.21
 
AMENDMENT TO EMPLOYMENT AGREEMENT




AMENDMENT dated as of August 30, 2012 (this “Amendment”) to the Employment
Agreement (the “Agreement”) entered into on May 7, 2010 and made effective as of
June 1, 2010 between Mediware Information Systems, Inc., a New York corporation
(the “Company”), and John M. Damgaard (the “Grantee”). Capitalized terms not
defined in this Amendment shall have the meanings ascribed to them in the
Agreement.


WITNESSETH:


WHEREAS, pursuant to Section 3.2 of the Plan, subject to the provisions of the
Plan, the Compensation Committee of the Board of Directors has the authority and
discretion to establish the terms, conditions, performance criteria,
restrictions and other provisions of any award granted under the Plan; and


WHEREAS, the Company and the Grantee desire to amend Section 3(c)(ii)(a) of the
Agreement, as hereinafter provided.


NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which hereby is
acknowledged, the parties agree as follows:


1.           Section 3(c)(ii)(a) of the Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:


a.           11,250 of the Performance Shares shall vest upon the filing of the
Form 10-K with the SEC for the fiscal year ended June 30, 2011, 11,250 of the
Performance Shares shall vest on August 30, 2012 and 11,250 of the Performance
Shares shall vest upon the filing of the Form 10-K with the SEC for the fiscal
year ended June 30, 2013, if the Chief Executive Officer and the Compensation
Committee of the Board of Directors determines that the performance metrics
setting out the vesting requirements for the Performance Shares are
achieved.  The performance metrics for the Performance Shares shall be
determined by the Compensation Committee of the Board of Directors and the Chief
Executive Officer on or before June 30th of the preceding one year period (for
example, the performance metrics for the one year beginning July 1, 2010 will be
determined no later than June 30, 2010).
 
2.           Except as set forth in this Amendment, each and every provision of
the Agreement in effect on the date hereof shall remain in full force and
effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written by the Company and the Grantee.


MEDIWARE INFORMATION SYSTEMS, INC.




By: ______________________________
Name:
Title:
 
 






_____________________________
John M. Damgaard
 
 
2